Title: To George Washington from Benjamin Tallmadge, 24 February 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield Feby 24th 1783
                        
                        On the 21st inst I had the honor to inform Your Excellency of a successful Attempt against one of the
                            Enemy’s armed Vessels in the Sound. Yesterday I obtained Information that one of the Commissioned Boats from this State
                            had gone over from Norwalk to Long Island after Goods. In Consequence of which I sent out two Boats under Lieut. Pike of
                            the Legion who fell in with her in the Sound, & notwithstanding his being in Commission (which too often served to
                            Cloak their Villany) he searched her, found a Quantity of E. Goods on board, and bro’t her in. She is a fine boat,
                            & had thirteen men on board. I mention this as one instance, among many others which have fallen under my
                            Observation since I have been on this Command, to Evince the Truth of my Observation to the Governor, "that the
                            Commissioned Boats are the principal Supporters of the illicit Trade"; and it adds not a little to the mortification that
                            no summary mode of punishment is provided for such Offenders. The Officer who Commanded this Boat was a Capt. John Ritch
                            from Norwalk.
                        Inclosed is a Letter recd from C——.
                        Since writing the above I have recd a Letter from Majr Leavensworth which I have enclosed, & should
                            be glad of Instructions respecting Flaggs which are so frequently passing & repassing the Sound, and stopping at
                            the harbours along the Coast. I have the Honor to be, With the most perfect Regard Sir, Your Excellency’s most Obedt servt
                        
                            Benja. Tallmadge
                        
                     Enclosure
                                                
                            
                                Sir
                                February 21. 1783
                            
                            Your favour was handed me on the 16 Instant and note the contents. Coll Thompsons Regmt is removed from
                                Huntington to Springfeild near Jamaica—And his place is in Some measure Supplyed by Coll Crugers Regmt of about 130
                                men. The whole post at Huntington consists of about 1000 Men—The Enemy are very numerous on L. Island Three parts of
                                them are Cantond from Huntington to Bedford Thers no appearance of any embarcation Whatsoever but the greatest
                                prospect of Peace that ever hath bene, it is the Opponion of all denominations And the Adml
                                Saith that by the first day of June They will all be at Sea, I have enclosed two papers which will give you great
                                Satisfaction I dont doubt—And remain you very Humel Servt
                            
                                Samuel Culper
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                New Haven Feb. 24th 1783
                            
                            General Burch has given a Flag of Truce to One Conet Parks—of the King American L. Daggoon to come to
                                this town, the Flag was desmissed yesterday morning and Orderd to Return to L. Island after that they went to West
                                Haven, about five miles—and from thence landed at Oaster River; sent for there Wifes and friends my Boats were out
                                last Night fell in with there Boats on the Shore, and soon after found the Men, and brought them back to town,
                                knowing, General Washingtons Orders that no Flag Shall be allowed to come at any other Place but Dobbs Ferry and the
                                Maner in which they have conducted them selves since desmisd thought it My Duty to Stop them till I coud hear from you
                                My Men Claim their Boat as Prize and I think with Propriety, as they can have no reason for standing twenty four Hours
                                after desmisd and Weather very fine I beg your direction if you coud make Business at New Haven Shoud be glad, I know
                                of a number of Gentlemen who wish to Communicate a Matter to you, I had it in Confidence and Cannot inform, I wish for
                                Answer as soon as Posible from you respecting the Flag. I am Sir You Most Obt
                            
                                Eli Leavenworth
                                
                            
                        
                        
                    